martment of ume i trasury nterpnal revenue servite mvashington apr o d l gq seti ep ra ty g a cen u ill xxxx xxxx xxxx legend taxpayer a xxxx ira x xxxx bank b xxxx account y xxxx bank c xxxx amount n xxxx date xxxx date xxxx dear xxxx this is in response to your letter dated date as supplemented by correspondence dated date and january and in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a age maintained a traditional individual_retirement_account ira x with bank b taxpayer a represents that he received a distribution of amount n from ira x and that he intended to roll over amount n into another ira xxxx page taxpayer a asserts that his failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to complications of his ongoing medical_condition which impaired his ability to make a rollover timely taxpayer a further asserts that amount n has not been used for any purpose taxpayer a represents that on date ra x was invested in a month certificate of deposit cd on date shortly after the maturity_date of the cd taxpayer a liquidated the cd and withdrew amount n which constituted the account balance of ira x in addition on date taxpayer a deposited amount n into account y a non-ira account maintained at bank c intending to reinvest the funds in an ira within days taxpayer a represents that his medical_condition became worse and that during the 60-day period following the distribution of amount n from ira x he underwent evaluative tests and he experienced complications from medications which were prescribed to assist him taxpayer a represents that the stress of dealing with his medical_condition and the effect of his medication impaired his ability to complete a timely rollover statements from taxpayer a's treating physician and medical documentation submitted with this request indicate the severity of taxpayer a’s medical_condition and the extent of treatment he received based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other xxxx page property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount n distributed from ira x was due to his medical_condition during the day period which impaired his ability to make a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 of the code xxxx page 1g no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at ail times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxx d xxxx by telephone at xxxx please address all correspondence to se t ep ra t4 sincerely yours hn b worchasirlag - laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
